Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was employed as an assistant to the Maintenance Patrolman in District No. 5, Division of Highways. His duties were to drive a truck, haul cinders, cement and other building materials and to assist with general maintenance work. On or about July 25th, 1930, while so employed claimant attempted to crank a large highway truck when the motor backfired causing the crank to strike claimant ’s arm breaking his wrist and throwing him to the ground. The bones of his right forearm wTere fractured and dislocated. The evidence shows that claimant was temporarily disabled for a period of approximately fourteen weeks and that he has suffered permanent disability of approximately 20 per cent. The Attorney General comes and defends and recommends that if this court finds the claimant operated under the Workmen’s Compensation Act that claimant be allowed a compensation of $642.30. Therefore it is recommended that claimant be awarded the sum of $642.30.